United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pueblo, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0727
Issued: June 7, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 1, 2016 appellant timely appealed the January 21, 2016 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of appellant’s claim.2
ISSUE
The issue is whether appellant sustained injury to his lower extremity causally related to
factors of his federal employment.

1
2

5 U.S.C. §§ 8101-8193 (2006).

The record on appeal contains evidence received after OWCP issued its January 21, 2016 decision. However,
the Board is precluded from considering evidence that was not in the case record at the time OWCP issued its final
decision. 20 C.F.R. § 501.2(c)(1) (2014).

FACTUAL HISTORY
Appellant, a 45-year-old retired city carrier, filed an occupational disease claim (Form
CA-2) on November 4, 2015 alleging that he injured his leg in December 2006 performing his
duties as a letter carrier. He alleged that he needed surgery and was subsequently forced to
retire. The employing establishment represented that appellant was currently retired, but did not
identify the effective date of his retirement. The claim also included an October 27, 2007
postal service Form 50 that identified him as a full-time city carrier.
On November 24, 2015 OWCP acknowledged receipt of appellant’s claim and explained
that the evidence received to date was insufficient. Specifically, it noted that he had yet to
submit any medical evidence with a diagnosis linked to his employment activities. OWCP also
noted that appellant had not submitted any factual information regarding specific employment
duties that allegedly contributed to his claimed leg condition. It afforded him at least 30 days to
submit the required factual and medical evidence in support of his claimed injury.
OWCP subsequently received a January 21, 2010 right knee x-ray report. The radiologist
noted a history of a previous surgery and current findings that could represent postoperative
periosteal new bone formation in the area of the medial femoral condyle.3
The record also included a February 9, 2010 report from Concentra, which referenced
appellant’s knee surgery and a gait problem. The content of the report and the identity of the
author are largely indecipherable.
OWCP also received a November 12, 2015 attending physician’s report (Form CA-20)
from Dr. Alex Constantinides, a family practitioner. Dr. Constantinides diagnosed status post
July 2007 total knee arthroplasty.4 He reported a 2006 injury, which appellant described as a
gradual onset of pain while walking normal routes. Dr. Constantinides explained that appellant
had not been his patient in 2006, and it was not until 2014 that he began providing primary care
follow-up treatment. He noted having seen appellant on four occasions between January 9 and
June 22, 2015. Dr. Constantinides also noted that appellant had suffered a traumatic brain injury
and multiple orthopedic injuries in 2007 and 2009, but these injuries reportedly postdated
appellant’s symptoms of knee pain.
On November 23, 2015 the employing establishment challenged appellant’s claim due to
a preexisting condition that was unrelated to his employment.
Appellant’s employing establishment also provided OWCP a copy of a February 14,
2005 rating decision from the Department of Veterans Affairs, which found a 10 percent rating
for service-connected tinnitus, but found that his right knee condition and bilateral hearing loss
were not service connected.

3

Dr. John C. Lemon, a Board-certified radiologist with a subspecialty in nuclear radiology, interpreted
appellant’s January 21, 2010 x-ray.
4

Dr. Constantinides did not specify whether the arthroplasty involved the left or right knee.

2

OWCP also received a position description for city carrier, as well as a job
analysis/essential functions report that described a letter carrier’s delivery and casing duties.
Mike Hurley, appellant’s former supervisor through March 2008, provided an undated
statement describing appellant’s duties on route 310. He noted that appellant’s delivery duties
consisted of about 45 minutes standing at a neighborhood box unit, and about five and onequarter hours walking on a park and loop. Mr. Hurley also noted that appellant was required to
case mail for about two hours while standing and that appellant frequently worked overtime
carrying for another route. He recalled that appellant had issues with his knee, but did not recall
the extent. Mr. Hurley also indicated that he did not believe appellant filed a CA-2 form at the
time.
By decision dated January 21, 2016, OWCP denied appellant’s occupational disease
claim as he had not established fact of injury.
LEGAL PRECEDENT
A claimant seeking benefits under FECA has the burden of proof to establish the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including that an injury was sustained in the performance of duty as alleged and that any specific
condition or disability claimed is causally related to the employment injury.5
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
identified employment factors.6
ANALYSIS
Appellant claimed that his employment duties as a mail carrier caused leg pain while
doing his route. He indicated that he previously had surgery and was forced to retire. However,
appellant did not identify a specific condition or diagnosis and fail to specifically identify which
leg was allegedly injured or the type of surgery he had undergone. Moreover, he did not identify
any specific employment duties that allegedly caused or contributed to his claimed leg injury. In

5

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996). Causal relationship is a
medical question, which generally requires rationalized medical opinion evidence to resolve the issue. See
Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on whether there is a causal relationship between
the diagnosed condition and the implicated employment factors must be based on a complete factual and medical
background. Victor J. Woodhams, 41 ECAB 345, 352 (1989). Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical rationale,
explaining the nature of the relationship between the diagnosed condition and appellant’s specific employment
factors. Id.
6

Victor J. Woodhams, id.

3

denying appellant’s occupational disease claim, OWCP found that he failed to establish both a
factual and medical basis for his claimed lower extremity condition.
As noted, OWCP requested additional information from appellant on
November 24, 2015. However, it did not receive a factual statement from him within the 30-day
allotted period. The record includes a city carrier position description, as well as a statement
from Mr. Hurley, his supervisor, describing appellant’s duties during the time he supervised
appellant, but what was missing at the time was a detailed statement from appellant identifying
particular employment factors that allegedly caused or contributed to his claimed leg condition.
In his November 12, 2015 report, Dr. Constantinides noted that appellant described a
gradual onset of pain while walking normal routes. He diagnosed status post July 2007 total
knee arthroplasty. However, Dr. Constantinides did not specify which knee was involved and he
did not offer an opinion on whether appellant’s current condition was employment related. The
only other medical evidence submitted prior to the January 21, 2016 decision was a January 21,
2010 right knee x-ray, which noted a history of previous operation and findings that “could”
represent postoperative periosteal new bone formation. Dr. Lemon indicated that previous
trauma, surgery, and/or infection could account for the reported findings. He did not specify
whether the findings were employment related.
Appellant failed to identify specific employment factors that he believed caused or
contributed to his claimed leg condition. By itself, his explanation that he “was having leg pain
while doing [his] route” will not suffice. Additionally, appellant failed to submit medical
evidence establishing an employment-related diagnosis. The above-noted medical evidence does
not establish that his total knee arthroplasty and right knee postoperative periosteal new bone
formation are employment related.
Accordingly, OWCP properly denied appellant’s
occupational disease claim.
CONCLUSION
Appellant failed to establish an injury to his lower extremity causally related to factors of
his federal employment.

4

ORDER
IT IS HEREBY ORDERED THAT the January 21, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 7, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

